Exhibit News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Scotiabank Announces Initial Dividend on Preferred Share TORONTO, June 24 /CNW/ - Scotiabank today declared the initial dividend of $0.1678 per share on Non-Cumulative Preferred Shares Series 20, payable on July 29, 2008, to shareholders of record at the close of business on July 4, << Non-Cumulative Preferred Share: - Series 20, Dividend No. 1 of $0.1678 per share. >> Holders may elect to receive their dividends in common shares of the Bank in lieu of cash dividends, in accordance with the Bank's Shareholder Dividend and Share Purchase Plan. %SEDAR: 00001289EF %CIK: 0000009631 /For further information: Kevin Harraher, Vice-President, Investor
